          8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 1 of 8 - Page ID # 1




 1   Mark L. Javitch* (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 650-781-8000
 3   Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com
     Attorney for Plaintiff and the Class
 5   *Pending Pro Hac Vice Admission

 6
 7
 8
 9                                      UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEBRASKA

11
     ANDREW BOEHM, individually and on behalf                 Case No.: 8:19-cv-00208
12   of all others similarly situated
                                                              CLASS ACTION COMPLAINT
13                         Plaintiff,
     v.                                                       JURY TRIAL DEMANDED
14
     LIVEFREE EMERGENCY RESPONSE, INC., a
15   Delaware corporation, INTERNET LISTING
16   SOLUTIONS, LLC, a Florida limited liability
     company, T WILSON INVESTMENTS LLC, a
17   Florida limited liability company, TIMOTHY
     WILSON, an individual
18
                         Defendants.
19
20                                        CLASS ACTION COMPLAINT
21          1.      Plaintiff ANDREW BOEHM (“Plaintiff”) brings this Class Action Complaint and

22   Demand for Jury Trial against Defendant LIVEFREE EMERGENCY RESPONSE, INC., Defendant
     INTERNET LISTING SOLUTIONS, LLC, Defendant T WILSON INVESTMENTS LLC, and
23
     Defendant TIMOTHY WILSON (together, “Defendants”) to stop their illegal practice of making
24
     unauthorized calls that play prerecorded voice messages to the cellular telephones of consumers
25   nationwide, and to obtain redress for all persons injured by their conduct. Plaintiff alleges as follows
26   upon personal knowledge as to himself and his own acts and experiences, and, as to all other matters,
27   upon information and belief, including investigation conducted by his attorney.
                                                          1
28
                                                                                                     8:19-cv-00208
     COMPLAINT
         8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 2 of 8 - Page ID # 2




 1                                       NATURE OF THE ACTION

 2
           2.      Defendants are various service businesses. As a primary part of their marketing efforts,
 3
      Defendants and their agents place thousands of automated calls employing a prerecorded voice
 4
      message to consumers’ cell phones nationwide.
 5         3.      Unfortunately, Defendants do not obtain consent prior to placing these calls and,
 6   therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 7         4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing

 8   equipment that could target millions of consumers en masse. Congress found that these calls were not
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
 9
     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
10
     1969-71.
11         5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
12   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
13         6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of

14   Plaintiff and the Class.
           7.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
15
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
16
     reasonable attorneys’ fees.
17                                                  PARTIES
18
19         8.      Plaintiff ANDREW BOEHM is a natural person and is a citizen of the District of

20   Nebraska.
           9.      Defendant LIVEFREE EMERGENCY RESPONSE, INC. (Defendant “LER”) is a
21
     company organized and existing under the laws of the State of Delaware with its principal place of
22
     business at 3411 Hawthorne Rd, Pocatello, Idaho 83201.
23         10.     Defendant INTERNET LISTING SOLUTIONS, LLC, (Defendant “ILS”) is a
24   corporation organized and existing under the laws of the State of Florida with its principal place of
25   business at 1701 SE Tiffany Ave, Ste 105, Port Saint Lucie, Florida, 34952.

26         11.     Defendant T WILSON INVESTMENTS LLC (Defendant “TWI”) is a limited liability
     company organized and existing under the laws of the State of Florida with its principal place of
27
                                                         2
28
                                                                                                   8:19-cv-00208
     COMPLAINT
         8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 3 of 8 - Page ID # 3




 1   business at 2526 SE Robin Circle, Port Saint Lucie, Florida, 34952. Defendant TWI is listed as the

 2   manager of Defendant ILS and is responsible for the actions related to Defendant ILS alleged herein.
             12.      Defendant TIMOTHY WILSON (Defendant “Wilson”) is a natural person believed to be
 3
     a citizen of the Southern District of Florida. Defendant Wilson is the manager of Defendant TWI and
 4
     is responsible for the actions of Defendant TWI and Defendant ILS as alleged herein.
 5
 6                                        JURISDICTION AND VENUE
 7
 8           13.      This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action
     arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.
 9
             14.      This Court has personal jurisdiction over Defendants because they conduct business in
10
     this District and in the State of Nebraska and because the events giving rise to this lawsuit occurred in
11   this District.
12           15.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants
13   regularly conduct business in the State of Nebraska and in this District, and because the wrongful

14   conduct giving rise to this case occurred in this District.

15
                                     COMMON FACTUAL ALLEGATIONS
16
17           16.      Defendant ILS, Defendant TWI, and Defendant Wilson sell internet business listings (the
18   “Internet Listings” Defendants”).
19           17.      Defendant LER sells medical alert equipment, including the “Guardian Lifewatch.”

20           18.      To increase their sales and avoid paying for legitimate forms of advertising, Defendants
     called and sent prerecorded voice messages to thousands or possibly tens of thousands of cell phones at
21
     once.
22
             19.      When the Class members answered their cell phones or listened to their messages
23   expecting to hear from a real person, Defendants pulled a bait and switch by playing a prerecorded
24   voice message.
25           20.      Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before

26   bombarding their cell phones with these illegal voice recordings.

27
                                                           3
28
                                                                                                    8:19-cv-00208
     COMPLAINT
         8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 4 of 8 - Page ID # 4




 1                                    FACTS SPECIFIC TO PLAINTIFF

 2
           21.     On April 26, 2019, Plaintiff received a call from Defendant LER and/or its agents on
 3
     Plaintiff’s cell phone.
 4
           22.     When Plaintiff answered the call, Plaintiff heard a prerecorded voice message advertising
 5   Defendant LER’s Guardian Lifewatch.
 6         23.     When Plaintiff responded to the automated prompt, Plaintiff was connected with
 7   Defendant LER and/or its agents.

 8         24.     On May 8, 2019 at 4:16 p.m., Plaintiff received a call from the Internet Listings
     Defendants and/or their agents on Plaintiff’s cell phone.
 9
           25.     When Plaintiff answered the call, Plaintiff heard a prerecorded voice message advertising
10
     the Internet Listings Defendants’ services.
11         26.     When Plaintiff responded to the automated prompts, Plaintiff was connected with the
12   Internet Listings Defendants and/or their agents.
13         27.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship

14   with Defendants and has never requested that Defendants contact him in any manner.
           28.     Defendants’ calls violated Plaintiff’s statutory rights.
15
16
                                             CLASS ALLEGATIONS
17
18         29.     Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
19   23(b)(3) on behalf of Plaintiff and a class defined as follows:

20
                       No Consent Class. All persons in the United States who: (1) from the last 4
21
                       years to present (2) received at least one telephone call; (3) on his or her cellular
22
                       telephone; (4) that was called using an autodialer and/or played a prerecorded
23                     voice message; (5) for the purpose of selling Defendants’ products and/or
24                     services; (6) where Defendants did not have any record of prior express written
25                     consent to place such call at the time it was made.

26
27
                                                          4
28
                                                                                                      8:19-cv-00208
     COMPLAINT
         8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 5 of 8 - Page ID # 5




 1         30.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding

 2   over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
     successors, predecessors, and any entity in which the Defendants or their parents have a controlling
 3
     interest and its current or former employees, officers and directors; (3) persons who properly execute
 4
     and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
 5   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
 6   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
 7         31.     Numerosity: The exact number of the Class members is unknown and not available to

 8   Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
     placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
 9
     the Class can be identified through Defendants’ records.
10
           32.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
11   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
12   conduct and unsolicited telephone calls.
13         33.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the

14   interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
15
     other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
16
     competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and his
17   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
18   have the financial resources to do so.
19         34.     Policies Generally Applicable to the Class: This class action is appropriate for

20   certification because Defendants have acted or refused to act on grounds generally applicable to the
     Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
21
     standards of conduct toward the Class members and making final injunctive relief appropriate with
22
     respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class
23   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
24   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
25         35.     Commonality and Predominance: There are many questions of law and fact common to

26   the claims of Plaintiff and the Class, and those questions predominate over any questions that may

27
                                                          5
28
                                                                                                     8:19-cv-00208
     COMPLAINT
         8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 6 of 8 - Page ID # 6




 1   affect individual members of the Class. Common questions for the Class include, but are not

 2   necessarily limited to the following:
           i.         Whether Defendants’ conduct violated the TCPA;
 3
         ii.          Whether Defendants called and played its voice recordings to thousands of cell phones;
 4
         iii.         Whether Defendants obtained prior written consent prior to contacting any members of
 5   the Class;
 6       iv.          Whether members of the Class are entitled to treble damages based on the knowingness
 7   or willfulness of Defendants’ conduct.

 8              36.   Superiority: This case is also appropriate for class certification because class
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
 9
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
10
     of the Class will likely be relatively small, especially given the burden and expense of individual
11   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
12   impossible for the individual members of the Class to obtain effective relief from Defendants’
13   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be

14   preferable to a class action, because individual litigation would increase the delay and expense to all
     parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
15
     class action presents far fewer management difficulties and provides the benefits of single adjudication,
16
     economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
17   expense will be fostered, and uniformity of decisions ensured.
18
19                                               CAUSE OF ACTION

20                                            Violation of 47 U.S.C. § 227
                                         (On behalf of Plaintiff and the Class)
21
22
                37.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
23              38.   Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’
24   cellular telephones without having their prior express written consent to do so.
25              39.   Defendants’ calls were made for a commercial purpose.

26              40.   Defendants played a prerecorded voice message to the cell phones of Plaintiff and the
     Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
27
                                                             6
28
                                                                                                         8:19-cv-00208
     COMPLAINT
          8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 7 of 8 - Page ID # 7




 1          41.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the

 2   Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
     them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
 3
     their illegal calling campaign.
 4
            42.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under
 5   47 U.S.C. § 227(b)(3)(C).
 6          43.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the
 7   court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

 8
                                              PRAYER FOR RELIEF
 9
10
     WHEREFORE, Plaintiff ANDREW BOEHM, individually and on behalf of the Class, prays for the
11   following relief:
12
13          A.      An order certifying the Class as defined above, appointing Plaintiff ANDREW BOEHM

14                  as the Class representative and appointing his counsel as Class Counsel;
            B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
15
            C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
16
                    and knowingly;
17          D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
18                  call recipients’ prior express written consent to receive such calls, and otherwise
19                  protecting interests of the Class;

20          E.      An award of actual damages and/or statutory fines and penalties;
            F.      An award of reasonable attorneys’ fees and costs; and
21
            G.      Such other and further relief that the Court deems reasonable and just.
22
23                                                JURY DEMAND
24          Plaintiff requests a trial by jury of all claims that can be so tried.
25
26          Dated: May 9, 2019
                                                    Respectfully submitted,
27
                                                            7
28
                                                                                                    8:19-cv-00208
     COMPLAINT
        8:19-cv-00208-RFR-SMB Doc # 1 Filed: 05/09/19 Page 8 of 8 - Page ID # 8




 1
 2                                      ANDREW BOEHM, individually and on
                                        behalf of all others similarly situated,
 3
 4
                                        By: /s/ Mark L. Javitch                    .
 5                                      Plaintiff’s Attorney

 6                                      Mark L. Javitch (California SBN 323729)*
                                        Mark L. Javitch, Attorney at Law
 7                                      210 S. Ellsworth Ave #486
 8                                      San Mateo CA 94401
                                        Tel: 402-301-5544
 9                                      Fax: 402-396-7131

10                                      Attorney for Plaintiff and the Putative Class
                                        *Pending Pro Hac Vice Admission
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               8
28
                                                                                        8:19-cv-00208
     COMPLAINT
